Citation Nr: 0215649	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric condition.

(The issue of entitlement to service connection for a 
psychiatric condition will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty for training from March 1978 to 
August 1978. Subsequently, the appellant served in the 
National Guard until his discharge in August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In December 2001, the appellant appealed this 
decision and requested a hearing before a Board Member at the 
RO.  The appellant received notice that this hearing option 
was not available in Baltimore, MD.  In January 2002, the 
appellant submitted a statement that he misunderstood the 
appeal form and that he did not wish to have a hearing.  

The Board notes by way of history that the appellant's claim 
for service connection for an acquired psychiatric disorder 
was originally denied by a rating decision issued in May 
1986.  In November 1987, the appellant attempted to submit 
new and material evidence in an attempt to reopen his claim.  
In December 1987, the RO denied the claim finding that the 
veteran had not submitted new and material evidence.  The 
appellant submitted his notice of disagreement and later 
filed an appeal in July 1988. 

In February 1989, the Board denied the appellant's appeal 
finding that his current psychiatric condition was not 
connected to active duty for training or inactive duty 
training. 

In May 1999, the appellant sought to reopen his claim for 
service connection for a psychiatric disability.  In July 
1999, the RO issued a rating decision finding that the 
appellant's statement and service medical records did not 
constitute new and material evidence.  A month later, the 
appellant requested the RO obtain his medical records from 
Cheryl Anderson, MD, at Bon Secours Hospital in Baltimore, MD 
to support his claim.  In October 2000, the appellant 
submitted a letter from his current psychiatrist, dated 
October 2000.  The RO reopened the claim on the grounds that 
the psychiatrist's letter was new and material evidence, 
however, the appellant's claim was denied on the merits.  In 
December 2001, the appellant filed this appeal that is now 
before the Board.

Although the RO has that new and material evidence has been 
submitted, the Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998).

Given the favorable decision as outlined below, the Board is 
undertaking additional development on the issue of service 
connection for a psychiatric disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at  38 C.F.R. § 19.9(a)(2)). When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified as 38 C.F.R. § 20.903). After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing the 
above noted issue.


FINDINGS OF FACT

1. In a February 1989 decision, the Board denied the 
appellant's claim for service connection for a psychiatric 
condition.  No appeal was filed and, under the law, the 
decision became final.

2.  The subsequently received evidence is not cumulative or 
redundant of evidence previously of record and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a psychiatric condition is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Prior to the RO's most recent consideration of the issue on 
appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, to be codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing.  These changes do not apply 
to the appellant's claim to reopen, which was received in 
June 1999. 

In a letter dated June 2001, the RO informed the appellant of 
the medical evidence needed to substantiate his claim and of 
what medical evidence he was responsible for obtaining. VA 
has thereby met its obligations to notify the appellant of 
the evidence needed to substantiate the claim and of what 
evidence he is responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 2000, the RO received a statement from the 
appellant's psychiatrist, Sharon Handel, MD, regarding a 
causation assessment of the appellant's psychiatric symptoms.  
In the statement, the psychiatrist noted that the appellant 
had been under her care for a psychiatric condition.  Dr. 
Handel wrote:

Although it is impossible to causally link 
[the appellant's] psychiatric symptoms to 
his accident, his history indicates that he 
was fully functioning before the accident 
and had no history of psychiatric symptoms. 
After being electrocuted he developed new 
onset psychotic symptoms which likely are 
the result of a brain insult from the 
electrocution.

Although Dr. Handel's opinion was apparently based upon 
history provided by the appellant, in the Board's view, it 
constitutes competent medical evidence with respect to the 
apparent onset of the appellant's psychiatric condition 
during his inactive military training. This evidence is not 
cumulative or redundant of the evidence previously of record. 
Moreover, it is so significant that it must be considered to 
fairly decide the merits of the appellant's claim. 
Accordingly, it is new and material and the claim is 
reopened. 

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a psychiatric condition is granted. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 

? These changes apply to the section entitled "Appeal to 
the United States advice in the form: Court of Appeals 
for Veterans Claims."  (1) A "Notice of Disagreement 
filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

